DISMISS; and Opinion Filed June 28, 2013.




                                        S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00072-CV

                 JOSE A. SANCHEZ AND ALL OTHER OCCUPANTS OF
              6717 LA COSTA DRIVE, ROWLETT, TEXAS 75088, Appellants
                                        V.
                             U.S. BANK, N.A., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-07247-E

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                Opinion by Justice Lang-Miers
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


130072F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JOSE A. SANCHEZ AND ALL OTHER                         On Appeal from the County Court at Law
OCCUPANTS OF 6717 LA COSTA                            No. 5, Dallas County, Texas.
DRIVE, ROWLETT, TEXAS 75088,                          Trial Court Cause No. CC-12-07247-E.
Appellants                                            Opinion delivered by Justice Lang-Miers.
                                                      Justices Moseley and Bridges, participating.
No. 05-13-00072-CV         V.

U.S. BANK, N.A., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered this 28th day of June, 2013.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE




                                                –2–